Citation Nr: 1011260	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to March 21, 2008 for 
the award of death pension benefits.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1968.  He died on September [redacted], 1992.  The appellant is his 
spouse.



FINDINGS OF FACT

1.  The Veteran died in September 1992.  At the time of his 
death, he was not in receipt of, or entitled to received 
compensation for any service-connected disabilities.

2.  The appellant's application for death pension benefits 
was received March 21, 2008.

CONCLUSION OF LAW

The claim for an effective date earlier than March 21, 2008 
for an award of death pension benefits is without legal 
merit. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.152, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to the instant claim because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The Court specifically found 
in Manning that the VCAA can have no effect on appeals that 
are decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 



Law and Regulations

A specific claim in the form prescribed by the Secretary (or 
jointly with the Commissioner of Social Security, as 
prescribed by §3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  A claim by a surviving spouse or child 
for compensation or dependency and indemnity compensation 
will also be considered to be a claim for death pension and 
accrued benefits, and a claim by a surviving spouse or child 
for death pension will be considered to be a claim for death 
compensation or dependency and indemnity compensation and 
accrued benefits.  38 C.F.R. § 3.152 (2009)

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  For awards based 
on claims received prior to October 1, 1984, or on or after 
December 10, 2004, the effective date of an award of death 
pension will be the first day of the month in which the 
veteran's death occurred if claim is received within one year 
after the date of death; otherwise, date of receipt of claim.  
38 C.F.R. § 3.400 (2009)

Factual Background and Analysis

The Veteran died in September 1992.  At the time of his 
death, service connection was not in effect for any 
disability, nor does the record show that the Veteran was 
entitled to service connection for any disorder.  

The appellant's application for death pension benefits was 
received on March 21, 2008.  There is no evidence in the 
claims folder that she filed, or attempted to file for death 
pension benefits prior to March 21, 2008, nor has she made 
such a claim.  On the application for death pension benefits, 
the appellant stated that she had not applied for Social 
Security Administration benefits.

In her substantive appeal, received in March 2009, the 
appellant clearly stated that she did not file for benefits 
at the time of the Veteran's death, as she was working full 
time, and had been informed by the Social Security 
Administration that she did not qualify for spousal benefits 
because of her income. 

The law is very clear in that the effective date of the award 
of death pension benefits will be the date of the receipt of 
the claim.  In this case, the claim was received by the RO on 
March 21, 2008.  In the absence of any objective evidence of 
a written record which might satisfy the requirements of an 
informal claim, the governing laws and regulations clearly 
require that the appellant's death pension benefit commence 
from the date of receipt of the formal claim, March 21, 2008.


ORDER

Entitlement to an effective date prior to March 21, 2008 for 
the award of death pension benefits is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


